DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is drawn to an apparatus and recites a “skin-contacting side.”  Skin is understood to represent human skin.  The recitation does not clearly distinguish the skin from the apparatus to which claim 1 is drawn and could present a potential issue under 35 U.S.C. 101 and/or section 33(a) of the America Invents Act.  See MPEP § 2105, subsection III.  Acceptable language would set forth that the side (e.g., a second side or an exterior side or an opposing side to distinguish from the side configured to make contact with the probe) is either configured or adapted to contact a skin surface.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1, 2, 5, 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bunce et al. (US 2007/0049822) in view of Mendlein et al. (US 2002/0068871).
	Regarding claim 1, Bunce discloses an assembly including an ultrasound probe 120 (Fig. 1A) having a housing 320, as in [0032] and shown in Figs. 3A-B, which is specifically identified as being the housing of the device used in Fig. 1, as in [0015].  Scanhead 120 necessarily includes an acoustic surface at its distal-most end (i.e., the surface through which ultrasonic waves are transmitted and echoes are received).  Housing 320 of probe 120 includes a Hall effect sensor 125 which “provide[s] feedback with respect to the proper placement [...],” as in [0024] and therefore represents an orientation indicator, as claimed.
	Further regarding claim 1 and claims 2 and 7, Bunce provides a cap (guide bracket) 110 which supports needle guide 111 and is removably coupled with probe 120.  The needle guide 111 appears to optionally be removable from the cap 110, as with the modular construction of distinct parts 111 and 110 shown in the embodiment of Fig. 2D (annotated below), which provides “selectable adjustment” of guide 111, as in [0029], including lateral sliding as indicated by the arrow and relevant to claim 7.  It would have been obvious to those ordinarily skilled at the time of invention to provide the modular arrangement of cap 110 and needle guide 111 as shown in Fig. 2D, in order to facilitate selective adjustment as cited from [0029].  Even if parts 110 and 111 are not explicitly described as being removable from one another, their arrangement suggests that they are, as annotated, and those skilled would recognize that it would be advantageous to design the elements to be removable from one another in order to accommodate a variety of guides which house needles of different diameter, depending on the particular application (e.g., drug infusion or biopsy, for example, which are known to require needles of different gauge).
	Further regarding claim 1, all embodiments of the cap (guide bracket) 110 include an opening defining a perimeter and an outer perimeter which is relatively larger than the opening perimeter, as evidenced by the annotated boundary lengths of Fig. 2D.  The boundaries are exemplary and even at the same vertical position they must necessarily differ by at least the thickness of the wall of cap 110.  The difference between each circumferential perimeter will accord with the difference of the exemplary lengths.


    PNG
    media_image1.png
    243
    534
    media_image1.png
    Greyscale


	Further regarding claim 1, Bunce does not suggest that the assembly includes a hydrogel with a “probe-contacting side” and a “skin-contacting side” extending through the opening, or a cover which covers the hydrogel and at least a portion of the cap.  However, in the same field of ultrasound probe accessories, Mendlein teaches a cap in the form of probe holder 100/210, best shown in Fig. 2A, which makes contact with the acoustic surface of probe 200 at the dotted line, with the opposing side intended to make contact with the skin in use.  Mendlein further provides various coupling arrangements for the probe holders, including that shown in Fig. 1D, in which coupling component (collectively comprised of elements 120, 130, 140, 160, 170) contacts the probe at membrane 130 and contacts the skin at 170, which represents a cover in the form of a removable film.  See [0134].  The skin-contacting side extends through opening (acoustic window 110) and cover 170 is shown to cover the gel and at least a portion of the cap, as on the left side where it extends beyond acoustic window 110.  Mendlein further identifies in [0071] that materials of acoustic couplers are optionally solid.  It would have been obvious to those ordinarily skilled at the time of invention to extend the cap 110 and incorporate a solid coupling element at its base in order to facilitate acoustic coupling.  Additionally, it would have been obvious to provide a solid coupler comprised of a hydrogel as this represents a known expedient for maintaining the desired acoustic coupling and provides expected results with respect to this objective.
Further regarding claim 1, those skilled would recognize that the gel of Mendlein as incorporated would extend through the open end of the cap 110 of Bunce. 
Regarding claim 5, being “pre-assembled” represents an intended use of the arrangement.  The arrangement is necessarily assembled at least prior to clinical use.
Regarding claim 6, cap 110 of Bunce “engages assembly [probe] 120 in the desired orientation,” as in [0024], which implies some engagement feature.  The cap as modified with Mendlein’s teachings includes elastomeric material 240 which “can compress and expand [...] to fit the dimension and contours of the inserted probe,” as in [0146].  It would have been obvious to those skilled to incorporate the elastomeric engagement of Mendlein in order to maintain the position of the cap throughout use.

Claims 3, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bunce et al. and Mendlein et al., as applied to claim 1, and further in view of Rachlin et al. (US 2005/0240102).
The assembly of Bunce as modified includes all features of the invention as substantially claimed, as detailed above with respect to claim 1, but is not specific to the side of the couplant which makes contact with the skin defining a concavity or it being symmetrical about its longitudinal axis; however, Rachlin details various cap arrangements incorporating polyurethane hydrogels, as shown in Fig. 3, for example, in which hydrogel 5 is concave and suggests a symmetrical arrangement about the cut-away longitudinal axis.  It would have been obvious to those skilled to further modify the hydrogel, as presented in the modified device of Bunce for claim 1, to embody the concave, symmetrical hydrogel provided by Rachlin in order to “maintain[] a meniscus of coupling fluid,” as in [0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793